127 A.2d 554 (1956)
Joseph L. DE LEVAY, Appellant,
v.
MARVINS CREDIT, Inc., Vendee of Abraham L. Phillips, Lowell Hannock and Daniel A. Hannock, t/a Eiseman's, Appellee.
No. 1883.
Municipal Court of Appeals for the District of Columbia.
Argued October 29, 1956.
Decided December 6, 1956.
Joseph L. DeLevay, pro se.
Abraham Chaifetz, Washington, D. C., for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
On October 19, 1955, appellant's complaint was dismissed, without prejudice, for want of prosecution. More than six months later appellant moved to set aside the order of dismissal. This motion was denied on June 1, 1956. On June 5 appellant moved to vacate the order of June 1. This was denied on August 9 and notice of appeal was filed on August 20.
The notice of appeal purports to be from the order of August 9, but that order was nothing more than a denial of a motion to reconsider a previously denied motion and such an order is not appealable.[1] Nor does such a motion to reconsider extend the time for taking an appeal[2] and, because of lapse of time, we cannot consider the appeal as taken from the order of June 1.
Appeal dismissed.
NOTES
[1]  Gardner v. B. F. Saul Co., D.C.Mun.App., 118 A.2d 802; DeFoe v. National Capital Bank of Washington, D.C.Mun.App., 90 A.2d 242, and cases cited.
[2]  Ibid.